Citation Nr: 1714177	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-48 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right accessory nerve injury and hand numbness, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty as a midshipman with the Naval Academy from June 1995 to May 1999 and served on active duty with the Navy from May 1999 to June 2009. See 38 C.F.R. § 3.6 (b)(4)(2013).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Virtual VA paperless claims file system.

The matter was before the Board in April 2014 and remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right accessory nerve injury and hand numbness, including as secondary to a service-connected right shoulder disability. This case was most recently remanded to identify and obtain additional medical records and to obtain a medical opinion.  

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA examination in May 2016; however, the opinion offered by the examiner is inadequate.  The examiner opined that the Veteran's right accessory nerve injury was at least as likely as not incurred in or caused by service (given the evidence of right accessory nerve injury on EMG in 1997), but the neuropathy had resolved without residuals.  The examiner believed that the Veteran's current right hand numbness was a result of carpal tunnel syndrome; however, an EMG was needed to confirm the diagnosis. According to the examiner, multiple attempts were made without success to reach the Veteran to schedule the EMG. 

Based on this report, the RO concluded that the Veteran failed to respond to the VA's attempts to contact him for scheduling. Thereafter, the RO confirmed the denial due to the lack of a current diagnosis in the May 2016 supplemental statement of the case (SSOC).

Following the SSOC, the Veteran submitted a statement in June 2016 detailing his attempts to communicate with the VA to schedule the EMG. Since it appears the Veteran in good faith attempted to schedule the EMG, which is necessary to adjudicate the claim, he should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to schedule the Veteran for electromyogram (EMG) as ordered by the May 2016 VA examiner. 

2. After completion of the foregoing, forward the entire claims file, to include the results of the EMG, to the May 2016 examiner to determine the likely etiology of any right hand numbness. If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

If the May 2016 examiner is not available, then the Veteran's claims file should be forwarded to another examiner with the requisite medical expertise to provide the requested medical opinion.

Based on the examination and review of the record, the examiner is requested to provide the following information:

(a) Does the Veteran have a currently diagnosed right hand condition(s), to include carpal tunnel syndrome?

(b) If so, is it at least as likely as not (i.e. probability of 50 
percent or greater) that any currently diagnosed right hand condition(s) is related to the Veteran's active military service, including his September 1996 right shoulder surgery?

(c) If the answer to (b) is no, is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed right hand condition was caused by the Veteran's service-connected right shoulder disability?

(d) If the answer to (c) is no, is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed right hand condition(s) was aggravated by the Veteran's service-connected right shoulder disability? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for all opinions provided. In providing these opinions, the examiner should consider and discuss as necessary, the following: (i) the Veteran's September 1996 right shoulder surgery; (ii) his chronic complaints of right hand numbness from October 1996 to the present; (iii) the numerous findings of an accessory nerve injury in the record; and, (iv) the Veteran's statements that his right hand numbness began after his in-service right shoulder surgery. 

A complete rationale must be provided for all opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. After completion of the above, readjudicate the issue on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




